Name: Regulation (EEC) No 3177/73 of the Council of 2 November 1973 concluding the agreement between the European Economic Community and the Republic of Finland and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 73 Official Journal of the European Communities No L 328/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3177/73 OF THE COUNCIL of 22 November 1973 concluding the Agreement between the European Economic Community and the Republic of Finland and adopting provisions for its implementation annexed to the Final Act are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas the Agreement between the European Economic Community and the Republic of Finland signed in Brussels on 5 October 1973 should be concluded and the Declarations annexed to the Final Act, likewise signed in Brussels on 5 October 1973 should be adopted; Whereas since the Agreement establishes a Joint Committee, representatives of the Community on this Committee should be appointed, Pursuant to Article 35 of the Agreement, the President of the Council of the European Com ­ munities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community. Article 3 Within the Joint Committee provided in Article 29 of the Agreement, the Community shall be represented by the Commission, assisted by the representatives of the Member States . HAS ADOPTED THIS REGULATION: Article 1 Article 4 The Agreement between the European Economic Community and the Republic, of Finland, the An ­ nexes and Protocols thereto, and the Declarations This Regulation shall enter into force on 22 No ­ vember 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1973 . For the Council The President I. NÃRGAARD